DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on February 1, 2022.
Claims 21 and 24-42 are pending.
Claims 1 and 40 have been amended.
Claims 22-23 have been canceled.
Claims 41-42 have been added.

Allowable Subject Matter
Claims 21 and 24-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “timing the one or more original software application functional requirements to generate one or more original software application timing requirements; generating one or more data set size requirements for the original software application; generating one or more data rate requirements for the original software application; searching a functional requirements library using the one or more original software application functional requirements to identify one or more library stored functional requirements; comparing the one or more original software application functional requirements to the one or more library stored functional requirements; selecting the one or more library stored functional requirements that meet one or more input parameters, or one or more output parameters, having one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/LU/
Lanny UngExaminer, Art Unit 2191                       
March 1, 2022      

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191